Appeal from a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered May 10, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon a plea of guilty, of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [1]), defendant contends that he received ineffective assistance of counsel. To the extent that the contention of defendant survives his plea of guilty (see People v Burke, 256 AD2d 1244 [1998], lv denied 93 NY2d 851 [1999]), we conclude that it is lacking in merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Defense counsel negotiated “an advantageous plea and nothing in the record casts doubt on the apparent effectiveness of counsel” (id.; see People v Davis, 302 AD2d 973, 974 [2003], lv denied 100 NY2d 537 [2003]). The sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Centra, Green and Gorski, JJ.